        Case 4:20-cv-03577 Document 1 Filed on 10/20/20 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

JUAN JOSE DE HOYOS                                    §
     Plaintiff,                                       §
V.                                                    §      Civil Action No. 4:20-cv-3577
                                                      §      Jury Trial
PASCHALL TRUCK LINES, INC. and                        §
DARIUS JAMEL RAKEEM MCRAE                             §
     Defendants.                                      §

                                    NOTICE OF REMOVAL

         Defendants, PASCHALL TRUCK LINES, INC. and DARIUS JAMEL RAKEEM

MCRAE, (hereinafter referred to as “Defendants”), through undersigned counsel, petition this

court pursuant to 28 U.S.C. §1441 and 1446, for removal of this action currently filed in the 71st

Judicial District Court of Harrison County, Texas. Defendant would show this Court as follows:

                                         BACKGROUND

  1.     On September 24, 2020, Plaintiff, JUAN JOSE DE HOYOS, filed an Original Petition

         against PASCHALL TRUCK LINES, INC. and DARIUS JAMEL RAKEEM

         MCRAE alleging personal injury damages as a result of a motor vehicle accident. This

         Petition is styled, Juan Jose De Hoyos v. Paschall Truck Lines, Inc. and Darius Jamel

         Rakeem McRae; Cause No. 2020-59948; filed in the 334th Judicial District Court of Harris

         County, Texas.

  2.     This Notice of Removal is filed with this Court within thirty (30) days of service of the

         initial pleading upon the removing Defendant, as required by 28 U.S.C. § 1446(b).

  3.     The state court action was on file in Harris County. Therefore, Defendants are entitled to

         remove this action to the United States District Court for the Southern District of Texas,

         Houston Division.



630551.1 PLD 0017800 21406 DLF
        Case 4:20-cv-03577 Document 1 Filed on 10/20/20 in TXSD Page 2 of 3




  4.     PASCHALL TRUCK LINES, INC. and DARIUS JAMEL RAKEEM MCRAE, has

         appeared herein and is the Removing Defendants.

  5.     Plaintiff, JUAN JOSE DE HOYOS is a resident of the State of Texas.

  6.     Defendant, PASCHALL TRUCK LINES, INC., is a Kentucky corporation with its

         principle place of business in Kentucky.

  7.     Defendant, DARIUS JAMEL RAKEEM MCRAE is a resident of the State of North

         Carolina.

  8.     The basis for the removal is diversity jurisdiction under 28 U.S.C. § 1332. Plaintiff has

         alleged negligence and personal injury arising out of a motor vehicle accident and has

         pled that damages are in excess of $200,000. See section VII of Plaintiff’s Original

         Petition. Therefore, jurisdiction in this court is proper.

  9.     The District Clerk for Harris County, Texas and Plaintiff has been given written notice of

         the filing of this Notice of Removal. The State Court Docket Sheet is attached here as

         Exhibit “A.” There are no pending motions.

                                 ALL DEFENDANTS’ CONSENT TO REMOVAL

  10.    Defendant, Darius Jamel Rakeem McRae, has not made an appearance in this case and

         there is no executed service of process upon Darius Jamel Rakeem McRae. However,

         Darius Jamel Rakeem McRae has consented to the removal of the action to federal court.

  11.    Plaintiff has made a request for a jury in the Plaintiff’s Original Petition.

                                           CONCLUSION

         Defendants, therefore, respectfully request the removal of this action from the 334th

Judicial District Court of Harris County, Texas.




630551.1 PLD 0017800 21406 DLF
        Case 4:20-cv-03577 Document 1 Filed on 10/20/20 in TXSD Page 3 of 3




                                           Respectfully submitted,


                                           ____________________________________
                                           Melanie R. Cheairs
                                           SBN: 17763900
                                           Federal I.D.: 13434
                                           Daniel L. Fulkerson
                                           SBN: 24025372
                                           Federal I.D.: 26216

OF COUNSEL:
LORANCE THOMPSON,
A PROFESSIONAL CORPORATION
2900 North Loop West, Ste. 500
Houston, Texas 77092
(713) 868-5560
(713) 864-4671 (fax)
mrc@lorancethompson.com
dlf@lorancethompson.com
ATTORNEYS FOR DEFENDANTS,
PASCHALL TRUCK LINES, INC. AND
DARIUS JAMEL RAKEEM MCRAE

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of October, 2020, a true and correct copy of the
foregoing instrument was served electronically, in person, by mail, by commercial delivery
service, by fax, or by email, to the following counsel of record:

Rafael Pizana, III
The Law Offices of Pizana and Neidzweidz, PLLC
6222 De Zavala Road, Suite 101
San Antonio, Texas 78249
Rafael.Pizana@rp3law.com



                                           __________________________________________
                                           Melanie R. Cheairs




630551.1 PLD 0017800 21406 DLF
